DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 17-20 is/are withdrawn.  

Response to Arguments
Applicant’s arguments, filed 3/22/2022, with respect to the 35 USC 112, 2nd paragraph rejections have been fully considered and are persuasive.  The 35 USC 112, 2nd paragraph rejections of claims 2-3 and 11-16 has/have been withdrawn due to the Applicant’s amendments. 

Applicants arguments, with respect to the double patenting rejections, filed on 3/22/2022 have been fully considered, but they are not persuasive as noted below.  
Double Patenting rejections are not held in abeyance and are therefore maintained as long as they are applicable.  
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995” (MPEP 804, I, B, 1). 

Applicants arguments, with respect to the prior art rejections, filed on 3/22/2022 have been fully considered, but they are not persuasive as noted below.  
Applicant argues the cited vertical coaptation zone is not planar because the leaflets have a parabolic curve.  Although the leaflets do curve in the cited Figure, they do so away from the leaflet free edge.  As seen in Figure 1, see annotation below in the prior art rejection section, the portion of the leaflets closer to the free edge and above the added horizontal line is flat in the shown, closed, configuration.  The curve argued begins below the planar portion of the leaflets.  

Claim Objections
Claim 12-13 are objected to because of the following informalities:  Claims 12-13 each recite “planar portion”, which should be “planar zone”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims see chart below rejected on the ground of nonstatutory double patenting as being unpatentable over claims corresponding claims in chart below of U.S. Patent No. see chart. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a prosthetic heart valve having a plurality of leaflets each having a free edge opposite a base, the base defined and truncated by a plane, a vertical coaptation zone having a height in an axial direction that is greater than zero, and a planar zone; a tubular leaflet frame coupled to the leaflets that has a plurality of windows having two window sides and a window base and adjacent window sides form commissure posts.
 
Prior Patent #
Prior Patent Claims
Current Application Claims
US 9,968,443 B2
13/869,524
1-3, 6-8, 12-14, 16-17, 19-24
1-11, 14
US 10,639,144 B2
15/947,967
1-2, 4-10, 12-16
1-11, 14
US 10,039,638 B2
14/133,491
1-8, 10-22, 27-33, 35-40, 44-47, 49-51
1-16
US 9,101,469 B2
13/869,878
1-7, 10-11, 15-22, 24-31
1-16
US 10,660,745 B2
15/720,441
1-4, 6-7, 12, 14, 18-19
1-16
US 10,966,820 B2
13/835,988
1-12, 14, 16-20
1-16
US 9,144,492 B2
13/843,196
1-5, 9-14, 16-21
1-16
US 10,463,478 B2
14/839,334
1-17, 19-29, 31-40
1-16
US 10,321,986 B2
13/833,650
1-10, 12-17, 23, 27-34, 36-41
1-16
US 9,398,952 B2
13/841,334
1-2, 4-7, 11-16, 18-23
1-16
US 9,737,398 B2
14/133,563
1-7
1-16
US 10,881,507
15/662,571
1-20
1-11, 14

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the coaptation zone” at the end of the amended language.  It is unclear which of the multiple coaptations zones is being referred back to.  For purposes of examination the Examiner considers this language to be “each of the coaptation zones”. 
Claim 4 recites “a fold line”.  It is unclear if this is the same or a different feature than that now introduced in claim 1.  For purposes of examination the Examiner considers this language to be “each fold line”.
Claim 5 recites “the fold line”.  It is unclear if this instance is referring back to the fold line introduced in claim 1 or that introduced in claim 1.  The Examiner notes when the issue with claim 4 is addressed as noted supra, this rejection will become moot.  
Claim 11 recites “a fold line”.  It is unclear if this is the same or a different feature than that now introduced in claim 9.  For purposes of examination the Examiner considers this language to be “each fold line”.
Claim(s) 2-8 are rejected as dependent from a rejected claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 4 have been amended into claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-7 and 9-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spenser, et al (Spenser) (US 2003/0114913).
Regarding Claim 1, Spenser teaches a prosthetic heart valve (e.g. abstract) comprising: 
a plurality of leaflets (e.g. Figure 1), each leaflet including a leaflet free edge (e.g. Figure 1, top, as shown, edge) and a leaflet base opposite from the leaflet free edge (e.g. Figure 1, bottom, as shown, edge), each leaflet base defined and truncated by an alpha plane (there is inherently a plane that passes through the base and defines it where it passes through), each leaflet having a vertical coaptation zone (e.g. Figure 1, where leaflets come together, seen where label #29 was placed; dark grey, solid double arrow below in annotated Figure 1) positioned between a fold line and the leaflet free edge (e.g. annotated Figure 1 below; the dashed double arrow is the fold line; the vertical coaptation zone is between the fold line and the labelled free edge), the coaptation zone defining a coaptation height as a length of the coaptation zone measured in the axial direction (e.g. Figure 1), wherein each coaptation height is greater than zero (e.g. Figure 1).


    PNG
    media_image1.png
    806
    1085
    media_image1.png
    Greyscale

Annotated Figure 1, Spencer


Regarding Claim 2, there is a leaflet frame (e.g. Figure 1, #22), the plurality of leaflets are coupled to the leaflet frame (e.g. Figure 1), the leaflet frame having a tubular shape (e.g. Figure 1), the leaflet frame defining a plurality of leaflet windows (e.g. Figure 1, as broadly claimed, a window is considered the stent portions between two commissure posts (#s 23)) wherein each of the leaflet windows includes two leaflet window sides (e.g. Figure 1), and a leaflet window base (e.g. Figure 1), wherein two adjacent leaflet window sides terminate at a commissure post (e.g. Figure 1, discussed supra). 
Regarding Claim 3, the commissure post has a length (the post inherently has a length), the coaptation height of each leaflet is substantially the same as the post length (e.g. Figure 1). 
Regarding Claim 4, each vertical coaptation zone is defined between a fold line and the free edge (discussed supra for claim 1). 
Regarding Claim 5, each leaflet has leaflet sides (e.g. Figure 1, lateral sides), the fold line extends between the leaflet sides substantially parallel to the leaflet free edge along at least a portion of the free edge (e.g. annotated Figure 1 supra, the fold line’s thickness is substantially parallel to the free edge at the position claimed – where the fold line is along at least a portion of the free edge). 
Regarding Claim 6, the valve comprises a collapsed configuration for transcatheter delivery (e.g. abstract) and an expanded configuration for deployment (e.g. abstract). 
Regarding Claim 7, each leaflet comprises a polymer material (e.g. [0020]). 

Regarding Claim 9, Spenser teaches a prosthetic heart valve (discussed supra for claim 1) comprising: 
a plurality of leaflets (discussed supra for claim 1), each leaflet including a leaflet free edge (discussed supra for claim 1) and a leaflet base opposite from the leaflet free edge (discussed supra for claim 1), each leaflet having a planar zone in a central region (e.g. Figure 1, as broadly claimed the center of the region with label #29 is planar), 
wherein the planar zone is substantially planar (discussed supra), 
wherein the planar zone defines a shape having an area (e.g. Figure 1, planar zone is an edge of the central area of the leaflet as a whole and thus defines that area), 
wherein the area is larger nearer the leaflet base than the leaflet free edge (e.g. Figure 1), 
wherein the planar zone extends to the leaflet free edge to define an apex with zero width (e.g. annotated Figure 1 below, under the dot), each leaflet having a vertical coaptation zone defining a coaptation height as a length of the coaptation zone measured in an axial direction (discussed supra for claim 1) from a fold line to the leaflet free edge (e.g. annotated Figure 1 supra), 
wherein the coaptation height is greater than zero (discussed supra for claim 1). 

    PNG
    media_image2.png
    487
    575
    media_image2.png
    Greyscale

Annotated Figure 1, Spenser

Regarding Claim 10, the limitations of claim 10 are discussed supra for claim 2. 
Regarding Claim 11, each leaflet has a vertical portion that has been molded adjacent the free edge defined by a fold line and the free edge (e.g. Figure 1, each of the portions of adjacent leaflets facing one another and the portion of adjacent leaflets meeting at the commissure posts meet this limitation). 
Regarding Claim 12, the planar portion of each leaflet has an apex with zero width (discussed supra for claim 9). 
Regarding Claim 13, the vertical portion of each leaflet extends from the apex of the planar portion (e.g. Figure 1, in the case where the vertical portions are the portions of adjacent leaflets facing one another). 
Regarding Claim 14, the central region of each leaflet is substantially planar (e.g. Figure 1, the central region is described for claim 9). 
Regarding Claim 15, the planar zone of each leaflet has a shape substantially of a triangle (e.g. Figure 1, a rounded triangle is “substantially” a triangle). 
Regarding Claim 16, the planar zone of each leaflet has a shape substantially of an isosceles triangle (e.g. Figure 1, as broadly claimed, the shape shown is “substantially” an isosceles triangle). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser, et al (Spenser) (US 2003/0114913) in view Brito (US 2008/0220041 A1).
Regarding Claim 8, Spenser discloses the invention substantially as claimed but fails to teach each leaflet comprises a fluoropolymer membrane. 
Brito teaches a heart valve material (e.g. claim 26) that is a fluoropolymer (e.g. [0017]). 
Brito and Spenser are concerned with the same field of endeavor as the claimed invention, namely heart valves. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spenser such that the polymer is a fluoropolymer as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/25/2022